DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Applicant’s amendment to claims 28, 31, 58, 59, 61-63, 65, 66, and 68 in the response filed on 7 August 2020 is acknowledged.
Applicant’s amendment to claims 28, 58, and 65 are sufficient to overcome the objection to the specification for failing to provide proper antecedent basis for the claimed terminology, the objections are withdrawn.
Applicant’s amendments to claims 28, 31, 58, 59, 61-63, 65, and 66 are sufficient to overcome the objections for minor informalities which are withdrawn.
Applicant’s amendment to claim 68 is sufficient to overcome the rejection under 35 U.S.C. § 112 (pre-AIA ) first paragraph which is withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both distal portion of the basket catheter in Figures 2a-3b and the distal end of the deployment member in Figures 5a and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “51” has been used to designate both “channels or interstitial spaces” and “deployment member” in published application paragraph 49.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both the “fluid delivery tube” in Figures 2a-3a, and 4 and “outer tube” in published application paragraph 46.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 55 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 40 is objected to because of the following informalities:  Claim 40, line 2 contains amendments previously filed on 26 March 2020.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 58 recites “one or more electrodes positioned entirely within a boundary defined by the expandable structure” in lines 6-7, which lacks sufficient support under 35 U.S.C. § 112 (pre-AIA ) first paragraph because the specification does not use the terms “entirely” or “boundary”, and the spherical expandable structure is not described as having a boundary. While Figs. 5a and 5b show electrodes 58 on the outer surface of the splines 36, the outer surface being a physical boundary, there is no explicit indication of the “boundary defined by the expandable structure”. Is the boundary an imaginary plane that includes the entirety of the electrode, but is not the surface of the spline on which the electrode 58 rests? Is the boundary the edge of the electric field generated by the electrodes? In short, where is the boundary of the expandable structure? By not using the terms “entirely” and “boundary” within the specification as originally filed and simultaneously illustrating the electrodes 58 on the surface of the plurality of splines 36 it is not clear if applicant has reasonably conveyed to one skilled in the relevant art that the inventor had possession of the claimed invention at the time the application was filed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28-38, 47-54, 56-64, and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 28 recites “an outer tubing housing” which is indefinite because it is unclear if the outer tubing houses the plurality of splines and the flexible electronic circuitry or if the outer tubing is itself a housing that does not necessarily house the plurality of splines and flexible electronic circuitry.
In the interest of compact prosecution, the Examiner interprets “an outer tubing housing” as reciting an outer tubing that houses the plurality of splines and the flexible electronic circuitry as shown in Figs. 2a, 2b and described in paragraphs 13 and 34 of the published specification. The Examiner suggests this rejection could be overcome by amending claim 28 to recite “an outer tubing”.
Claim 47 recites “a distal portion disposed at a distal end of the catheter shaft”, which is unclear because the specification identifies two elements that could be the distal portion. First, in paragraph 18, Figure 3a is identified as “a cutaway isometric view of a distal portion of the basket catheter”. Figure 3a shows in cutaway the entire basket portion. But in paragraph 41 describes Figure 3b as “a close-up isometric view of a distal portion 42 of the basket catheter 25” where 42 is pointed to the end cap of the basket catheter 25. So it is unclear what applicant considers the “distal portion”.
In the interest of compact prosecution, the Examiner interprets “a distal portion” as the entire basket catheter 25 which is disclosed as having a plurality of electrodes 58 distributed axially and circumferentially along the distal portion. See paragraph 41, Figures 5a, 5b.
Claim 52 recites “the plurality of splines are further configured to be formed by rolling sheets onto a mandrel” which is indefinite because it is unclear if the claim is reciting a product-by-process limitation or a functional limitation.
In the interest of compact prosecution, the Examiner interprets “the plurality of splines are further configured to be formed by rolling sheets onto a mandrel” as a functional limitation that the splines are capable of being formed by a certain process.
Claim 58 recites “an outer tubing housing including a distal portion” which is indefinite because it is unclear if the distal portion is housed within the outer tubing or the distal portion is part of the outer tubing but not housed within. Additionally, “an outer tubing housing” is indefinite because it is unclear if the outer tubing houses the spherical expandable structure and one or more electrodes or if the outer tubing can house/contain various elements but does not necessarily house the spherical expandable structure and one or more electrodes.
In the interest of compact prosecution, the Examiner interprets “an outer tubing housing including a distal portion” as reciting an outer tubing that includes, does not house, a distal portion, and houses the spherical expandable structure and one or more electrodes as shown in Figs. 2a, 2b and described in paragraphs 13 and 34 of the published specification. The Examiner suggests this rejection could be overcome by amending claim 28 to recite “an outer tubing”.
Claims 58 and 66 recite “a boundary defined by the expandable structure” which is indefinite because it is unclear what applicant means by “a boundary defined by the expandable structure”, as shown above, the specification gives no guidance on what is considered the boundary, whether the physical extent, i.e. exterior surface of the splines or exterior surface of the electrodes, or if the boundary includes the outermost extent of the electromagnetic field produced by the electrodes.
In the interest of compact prosecution, the Examiner interprets the “boundary defined by the expandable structure” as the radially outermost structural element of the expandable structure.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 28, 29, 32-34, 47, 49-53, 57, 58, and 62-68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 5,313,943 to Russell A. Houser et al. (Houser).
Regarding claim 28, Houser discloses a catheter (18), comprising:
an outer tubing (68) housing;
a plurality of splines (76, 76B) configured to deploy from an undeployed configuration to an expanded configuration (col. 6, lines 60-65; col. 7, lines 8-12 describes the expansion, i.e. change of shape, of the plurality of splines based on the movement of the control wire 78); and 
flexible electronic circuitry (98) extending along a length of the plurality of splines (col. 8, line 44-col. 9, line 11 describes the splines 76, 76B formed with flexible electronic circuitry, i.e. conductive layers 98, with an electrode 22 soldered to teach conductive layer 98. Therefore each conductive layer 98 is a flexible electronic circuit. Additionally, Figs. 15, 16, 18, 19 shows each conducting layer 98 extending along some portion of the length of the plurality of splines 76, 76B), wherein the flexible electronic circuitry is configured to conform to the shape of the splines as the splines are deployed (col. 8, lines 14-20 describes the flexibility of the splines; col. 8, line 44-col. 9, line 11 describes the flexible electronic circuity, i.e. conductive layer 98, layered or deposited on top of the flexible splines. Therefore, to preserve the flexibility and the electrically connectivity the flexible 
wherein the plurality of splines (76, 76B) are configured and arranged to structurally support the flexible electronic circuitry extending along the length of the plurality of splines (col. 8, lines 12-13 describes the splines 76B as “electrode support splines 76B” [emphasis added]; col. 8, line 44-col. 9, line 11 shows the splines 76B are multi-layered with non-conductive layer 100 supporting the conductive layer 98, therefore the layering of the non-conductive layer 100 configures and arranges the plurality of splines 76, 76B to structurally support the flexible electronic circuitry 98 extending along the length of the splines).
Regarding claims 29, 32-34, 51, 53, and 57, Houser discloses the catheter of claim 28 and further discloses:
Claim 29: a plurality of electrodes (22) disposed along the length of the plurality of splines (76B), and communicatively coupled to the flexible electronic circuitry (col. 8, line 44-col. 9, line 11 shows each electrode 22 is soldered to the flexible electronic circuitry 98), and wherein the plurality of electrodes are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53) and ablation (lines 54-55));

    PNG
    media_image1.png
    525
    515
    media_image1.png
    Greyscale
Claim 32: an inner shaft (62), within the outer tubing (68), with a plurality of interstitial spaces that extend along a length of the inner shaft (Annotated Fig. 12 (see below), shows interstitial spaces that splines 76 are held in by eyelet 80), and wherein each of the interstitial spaces mate with a proximal end of one of the plurality of splines (80), each of the interstitial spaces being configured to minimize the torsional bending moment of the mated spline in response to a force being exerted upon the catheter (Fig. 12, #72 retention in the end cap’s interstitial spaces retains the splines against rotation because the eyelet 80 is looped around a pin on the base member 72);
Claim 33: electrical leads that are disposed along a length of the interstitial spaces within the inner shaft (90) and in conjunction with the flexible electronic circuitry (col. 8, line 44-col. 9, line 11) communicatively couple a plurality of electrodes (22) 
Claim 34: an inner fluid delivery tubing (240) within the outer tubing (68), and a deployment member axially movable within the inner fluid delivery tubing (78; col. 7, lines 8-12); wherein: a distal end (Fig. 12 shows the distal end of deployment member 78 in the end cap 74) of the deployment member (78) is coupled to a distal end of the plurality of splines (82; Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74); and the plurality of splines are configured to expand axially outward in response to the motion of the deployment member in a first direction, and collapse axially inward in response to the motion of the deployment member in a second direction, the second direction being opposite the first direction (col. 7, lines 8-12);
Claim 51: an inner fluid delivery tubing (240), and a deployment member (78) axially movable within the inner fluid delivery tubing (col. 7, lines 8-12), and wherein a distal end of the deployment member (Fig. 12 shows a distal end of deployment member 78 in the end cap 74) is coupled to a distal end of the plurality of splines (82; Fig. 12 shows the distal end of the deployment member 78 is coupled to the distal end of the splines 82 through the end cap 74);
Claim 52: the plurality of splines are further configured to be formed by rolling sheets onto a mandrel (76, 76B are capable of being formed by rolling sheets, i.e. layers 98, 100, onto a mandrel), and bonding distal ends of the plurality of splines to a distal end of the deployment member (Fig. 12 shows distal ends of the plurality 
Claim 53: the flexible electronic circuitry is integral to the plurality of splines (col. 8, line 44-col. 9, line 11);
Claim 57: distal ends (82) of the plurality of splines (76) are anchored to one another (Fig. 12 shows distal ends of the plurality of splines anchored to one another via end cap 74), and proximal ends (80) of the plurality of splines are anchored by the outer tubing (72 shown within the outer tubing 68), thereby forming an orb shape as the plurality of splines are deployed in the expanded configuration (70).

Regarding claim 47, Houser discloses a catheter comprising:
an elongate element (18), including a catheter shaft (68) and a distal portion (20) disposed at a distal end of the catheter shaft (68);
a plurality of electrodes (22) distributed axially and circumferentially along the distal portion (Fig. 1 shows distal portion 20 with electrodes 22 distributed axially and circumferentially), the plurality of electrodes configured to conduct at least one of therapy and diagnostic operation (col. 3, lines 64-68);
a plurality of flexible electronic circuits (98) that extend along an exterior surface of the distal portion (col. 8, line 44-col. 9, line 11; Fig. 16 annotated below shows a portion of flexible electronic circuits 98 extending on the exterior surface, i.e. exposed to connect 

    PNG
    media_image2.png
    378
    662
    media_image2.png
    Greyscale
one or more conductors extending along a length of the catheter shaft (90, 118).

Regarding claims 49 and 50, Houser discloses the catheter of claim 47, and further discloses:
Claim 49: the at least one of therapy and diagnostic operation includes one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac muscle pacing, and myocardial tissue ablation (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53) and ablation (lines 54-55));
Claim 50: an electrode controller (14) disposed at a proximal end of the catheter shaft (Fig. 1), the electrode controller (14) configured to simultaneously control the plurality of electrodes and thereby conduct the at least one of therapy and diagnostic operation (col. 4, lines 1-8), and wherein the electrode controller (14) is communicatively 

Regarding claim 58, Houser discloses a catheter (18) comprising:
an outer tubing housing (68) including a distal portion (20);
a spherical expandable structure (70) coupled to the distal portion of the outer tubing housing (Fig. 12 shows the spherical expandable structure 70 coupled to the distal portion 20 of the outer tubing housing 68), the spherical expandable structure configured and arranged to deploy from an undeployed position to a deployed position (col. 6, lines 54-65; col. 7, lines 8-12 describes the spherical expandable structure 70 changing shape by movement of the control wire 78); and
one or more electrodes (22) positioned entirely within a boundary defined by the expandable structure (Fig. 12, #22; col. 6, lines 51-52 describes the electrodes 22 being positioned on the splines 76 which form the spherical expandable structure 70, positioning the one or more electrodes 22 places the exterior surfaces of the electrodes 22 on the spherical expandable structure 70 entirely within the boundary defined by the expandable structure because the electrodes form part of the expandable structure 70).

Regarding claims 62-64, Houser discloses the catheter of claim 58 and further discloses:
Claim 62: the electrodes are distributed along a surface of the spherical expandable structure (Figs. 1 and 12, #22; col. 6, lines 51-52 describes the splines as carrying the spaced sensing electrodes and shows the electrodes distributed all along the surface of the 
Claim 63: flexible electronic circuitry coupled to the spherical expandable structure (70, col. 8, line 44-col. 9, line 11 describes multiple layers of conductive material deposited forming circuits connecting each electrode coupled into the expandable structure), and communicatively coupled to the one or more electrodes (col. 8, line 44-col. 9, line 11), the flexible electronic circuitry configured to conform to the shape of the expandable structure as the expandable structure is deployed (col. 8, lines 34-38 describe the splines flexing and col. 8, line 44-col. 9, line 11 describes the flexible electronic circuitry deposited on the spline of the expandable structure 70 that allows the flexible electronic circuitry to conform to the shape of the deployed expandable structure);
Claim 64: the electrode is positioned on the expandable structure (Fig. 12, #22, 70).

Regarding claim 65, Houser discloses a catheter (18) comprising:
an outer tubing housing (68) including a distal portion (20);
a spherical expandable structure (70) coupled to the distal portion of the outer tubing housing (Fig. 12 shows the spherical expandable structure 70 coupled to the distal portion 20 of the outer tubing housing 68), the spherical expandable structure configured and arranged to deploy from an undeployed position to a deployed position (col. 6, lines 54-65; col. 7, lines 8-12 describes the spherical expandable structure 70 changing shape by movement of the control wire 78);
flexible electronic circuitry (98) extending along the spherical expandable structure (Fig. 12, #70; col. 6, lines 46-53 describes the spherical expandable structure 70 as formed 
an electrode (22) positioned on the spherical expandable structure (Fig. 12, #22) and communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is solder to the flexible electronic circuity 98).

Regarding claims 66-68, Houser discloses the catheter of claim 65, and further discloses:
Claim 66: the electrode (22) positioned within a boundary defined by the spherical expandable structure (Fig. 12, #22; col. 6, lines 51-52 describes the electrodes 22 being positioned on the splines 76 which form the spherical expandable structure 70, positioning the one or more electrodes 22 places the exterior surfaces of the electrodes 22 on the 
Claim 67: the spherical expandable structure is configured and arranged to deliver an ablation energy to tissue in contact therewith (Abstract describes “the catheter locates the electrode in contact with a portion of the endocardium”, col. 1, lines 54-56 recites “the desired ablation energy can be applied, without attentuation and disruption” [sic]);
Claim 68: the electrode (22) is configured and arranged to conduct mapping of the heart (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53)).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser.
Regarding claim 31, Houser teaches the catheter of claim 28, and further teaches a fluid delivery port (244) positioned at a distal end of the catheter (Fig. 12, #244; col. 19, lines 45-48), the fluid delivery port (244) is configured to provide irrigation to the plurality of splines (col. 19, lines 50-56, 63-65 describes washing the region around the mapping basket which includes splines 76, 76B).
But Houser does not explicitly teach a plurality of fluid delivery ports.
However, it would have been an obvious design choice to duplicate the number of fluid delivery ports in the catheter of Houser, since it has been held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Here, duplication of fluid delivery .

Claims 39, 40, 42-46, and 59-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent Application Publication 2003/0097094 to Kenneth Ouriel et al. (Ouriel).
Regarding claim 39, Houser teaches a catheter comprising:
a catheter shaft (68);
an expandable structure coupled to a distal end of the catheter shaft (70), the expandable structure configured to assume expanded and non-expanded configurations (col. 6, lines 60-65; col. 7, lines 8-12 describes the expandable structure 70 changing shape by movement of the control wire 78);
a fluid dispersion member (244);
a fluid delivery lumen (240) extending a length of the catheter shaft (col. 19, lines 40-42) and coupled to the fluid delivery port (244; col. 19, lines 45-48), wherein the fluid delivery lumen (240) is configured to distribute fluid from a reservoir disposed at a proximal end of the catheter shaft to the fluid delivery ports (col. 19, lines 34-36, 40-48); and
flexible electronic circuitry (98) extending along a length of the expandable structure (Fig. 12, #70; col. 6, lines 46-53 describes the expandable structure 70 as formed of splines 76; col. 8, line 44-col. 9, line 11 describes splines 76B being formed with a 
But Houser does not explicitly teach a plurality of fluid delivery ports at proximal and distal ends of the expandable structure, the fluid delivery ports configured to direct irrigation fluid toward the expandable structure.
Ouriel teaches a plurality of fluid delivery ports at proximal and distal ends of the structure (90; abstract, para. 36 describes the fluid delivery ports 90 as extending within the axial length of the filter basket 120, thus the plurality of fluid delivery ports 90 are positioned at proximal and distal ends of the structure by virtue of extending axially from the proximal end to the distal end along the length of the filter), the plurality of fluid delivery ports configured to direct irrigation fluid toward the expandable structure (para. 34, 36 describes the plurality of fluid delivery ports delivering infusate to the filter).


Regarding claims 40, 42, 43, 45, and 46, Houser, as modified by Ouriel, teaches the catheter of claim 39, where Houser further teaches:
Claim 40: a plurality of electrodes (22) disposed along the length of the expandable structure (Fig. 1, #20 shows the electrodes 22 disposed axially along the length of each of the splines), and communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is solder to the flexible electronic circuity 98), and wherein the plurality of electrodes are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (col. 1, lines 49-56 describes cardiac diagnosis and treatment including mapping (line 53) and ablation (lines 54-55));

Claim 43: electrical leads (90) communicatively couple the flexible electronic circuitry (col. 8, line 44-col. 9, line 11) and the electrodes (22) to a handle of the catheter (14; col. 9, lines 14-17) and run the length of the interstitial space within the inner shaft (90 run the length from the microconnector 92 to the point where the wires 90 emerge from the spline (see Fig. 13) or the spline layers (see Figs. 15-17));
Claim 45: the expandable structure (20) includes a plurality of splines (76, 76B);
Claim 46: a plurality of electrodes (22), wherein the splines are fabricated with the flexible electronic circuitry (98; col. 8, line 44-col. 9, line 11) and the electrodes are disposed along the length of the splines (22) and communicatively coupled to the flexible electronic circuitry (col. 8, lines 53-63 describes each electrode 22 soldered to an electrode wire 102 which is solder to the flexible electronic circuity 98), and wherein the electrodes are configured to conduct one or more of the following: anatomy mapping, electrophysiological mapping, temperature measuring, cardiac pacing, and myocardial tissue ablation (col. 1, lines 49-56 

Regarding claim 44, Houser, as modified by Ouriel, teaches the catheter according to claim 39, where Houser teaches a central lumen (240; col. 19, lines 37-44), but does not explicitly teach the plurality of fluid delivery ports are circumferentially dispersed around the central lumen.
Ouriel teaches the plurality of fluid delivery ports are circumferentially dispersed around the central lumen (90, para. 34 describes the plurality of fluid delivery ports extending in a helical pattern, thus also being dispersed circumferentially).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Ouriel’s plurality of fluid delivery ports circumferentially dispersed around the central lumen in the catheter of Houser, in view of Ouriel, to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as taught by Ouriel.

Regarding claim 59, Houser teaches the catheter of claim 58, but does not teach one or more fluid delivery ports within the boundary of the spherical expandable structure, the fluid delivery ports are configured and arranged to direct irrigant fluid toward the one or more electrodes.
Ouriel teaches one or more fluid delivery ports (90) within the boundary of the spherical expandable structure (90; para. 36 describes the fluid delivery ports 90 within the filter basket 120, thereby within the boundary of the filter basket), the fluid delivery ports 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Ouriel’s one or more fluid delivery ports within the boundary of the spherical expandable structure, where the fluid delivery ports are configured and arranged to direct irrigant fluid toward the one or more electrodes in the catheter of Houser to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as motivated by Ouriel, and motivated by Houser who contemplates delivering fluid to “wash the region around the mapping basket” (col. 19, lines 64-65), to keep the “electrodes free of tissue buildup and blood” (col. 19, lines 67-68) by delivering “heparin or another anticoagulant” (col. 20, line 1) as taught by Houser.

Regarding claim 60, Houser, in view of Ouriel, teaches the catheter of claim 59, where Houser further teaches at least one of the one or more fluid delivery ports are positioned at a distal end of the outer tubing housing (244; col. 19, lines 45-56 describes the fluid exiting the channel 244 through valve 246 at the distal end of the catheter).


Ouriel further teaches the one or more fluid delivery ports are circumferentially dispersed around the distal end of the outer tubing housing (90; para. 34 describes the ports 90 extending in a helical pattern around the circumference of the outer tubing housing 72).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Ouriel’s one or more fluid delivery ports are circumferentially dispersed around the distal end of the outer tubing housing in the catheter of Houser, in view of Ouriel, to deliver thrombolytic fluid to dissolve thrombi within the filter basket (abstract) as taught by Ouriel.

Claim 35-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent 5,957,900 to Teruo Ouchi (Ouchi), and further in view of U.S. Patent 6,231,543 to Anant V. Hegde et al. (Hegde).
Regarding claim 35, Houser teaches the catheter of claim 28, further including an inner fluid delivery tubing (62 houses central tube 240 which delivers fluid) within the outer tubing (68); a deployment member (78; col. 7, lines 8-12).
But Houser does not explicitly teach a seal disposed between the outer tubing and the inner fluid delivery tubing; and a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein both the seal and the gasket are configured to prevent blood or other fluid from ingressing into the outer tubing and the inner fluid delivery tubing.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included Ouchi’s seal disposed between the outer tubing and the inner fluid delivery tubing, wherein … [the seal is] configured to prevent blood or other fluid from ingressing into the outer tubing in the catheter of Houser to provide a liquid seal (col. 8, lines 51-53) as taught by Ouchi.
However, Houser, in view of Ouchi, does not explicitly teach a gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing.
Hegde teaches a gasket disposed at an end of the inner fluid delivery tubing (col. 4, lines 33-34) between the deployment member and the inner fluid delivery tubing (Fig. 2, #30), wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Hegde’s gasket disposed at an end of the inner fluid delivery tubing between the deployment member and the inner fluid delivery tubing, wherein … [the gasket is] configured to prevent blood or other fluid from ingressing into … the inner fluid delivery tubing in the catheter of Houser, in view of Ouchi, to allow wire movement while maintaining a fluid tight seal (Hegde abstract).


Ouchi further teaches the seal is maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing (Ouchi Fig. 8, #23); the seal has an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, and wherein the seal has an outer diameter larger than an inner diameter of the outer tubing (Ouchi Fig. 8, #23, col. 8, lines 51-53 shows the O-ring having both a smaller inner diameter and larger outer diameter otherwise the O-ring would slip out from between the two tubular components).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Ouchi’s seal maintained in a fixed position relative to the outer tubing and the inner fluid delivery tubing; and the seal having an inner diameter smaller than an outer diameter of the inner fluid delivery tubing, wherein the seal has an outer diameter larger than an inner diameter of the outer tubing in the catheter of Houser, in view of Ouchi, and further in view of Hegde to provide a liquid seal (col. 8, lines 51-53) as taught by Ouchi.

Regarding claim 38, Houser, as modified by Ouchi and Hegde, teaches the catheter of claim 35, where Houser further teaches the deployment member (78) axially movable within the inner fluid delivery tubing (col. 7, lines 8-12); and further including a distal end of the deployment member (Fig. 12 shows a distal end of deployment member 78 in the 
But Houser does not explicitly teach the deployment member extends through the gasket, and is configured to be movable through the gasket.
Hegde teaches the deployment member extends through the gasket (Fig. 4, #18, 30), and is configured to be movable through the gasket (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further included Hegde’s gasket through which the deployment member can extend and be configured to move through in the catheter of Houser, in view of Ouchi, and further in view of Hegde, to allow wire movement while maintaining a fluid tight seal (Hegde abstract).
Claims 54 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent 5,680,860 to Mir A. Imran (Imran).
Regarding claims 54 and 56, Houser teaches the catheter of claims 29 and 47, but does not teach the plurality of electrodes are gold plated electrodes.
Imran teaches the plurality of electrodes are gold plated electrodes (col. 9, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included gold plated electrodes of Imran in the catheter of Houser since gold is a precious metal resistant to corrosion.
Claim 55 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, in view of Ouriel, as applied to claim 40 above, and further in view of Imran.

Imran teaches the plurality of electrodes are gold plated electrodes (col. 9, line 26).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included gold plated electrodes of Imran in the catheter of Houser, in view of Ouriel, since gold is a precious metal resistant to corrosion.
Claims 30 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser in view of U.S. Patent 5,665,103 to Daniel M. Lafontaine et al. (Lafontaine).
Regarding claim 30, Houser teaches the catheter of claim 28, and further teaches the plurality of splines (76), the flexible electronic circuitry (98; col. 8, line 44-col. 9, line 11), and the plurality of electrodes (22).
But Houser does not teach [encapsulating] in an outer layer that is thermally and electrically conducting, the outer layer is configured to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of therapy and diagnostic procedure, and to structurally stiffen the deployed basket catheter.
Lafontaine teaches [encapsulating] in an outer layer that is thermally and electrically conducting (col. 6, lines 40-43), the outer layer is configured to prevent direct contact between the electrodes and myocardial tissue within a cardiac muscle during at least one of therapy and diagnostic procedure (col. 6, lines 40-43), and to structurally stiffen the deployed basket catheter (col. 6, lines 40-43 is a coating that is applied over the electrodes, another layer would stiffen the deployed catheter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the encapsulation in an outer layer that is thermally 

Regarding claim 48, Houser teaches the catheter of claim 47, and further teaches the plurality of flexible electronic circuitry (col. 8, line 44-col. 9, line 11) and the plurality of electrodes (22).
But Houser does not teach [encapsulating] in an outer layer that is thermally and electrically conductive, the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure, and to structurally stiffen the distal portion.
Lafontaine teaches [encapsulating] in an outer layer that is thermally and electrically conductive (col. 6, lines 40-43), the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure (col. 6, lines 40-43), and to structurally stiffen the distal portion (col. 6, lines 40-43 is a coating that is applied over the electrodes, another layer would stiffen the deployed catheter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the encapsulation of Lafontaine in the catheter of Houser to prevent direct contact with the internal tissues (col. 6, lines 40-43) as taught by Lafontaine.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Houser, in view of Ouriel, as applied to claim 40 above, and further in view of Lafontaine.
Regarding claim 41, Houser, in view of Ouriel, teaches the catheter of claim 40, and further teaches the expandable structure (20), the flexible electronic circuitry (col. 8, line 44-col. 9, line 11), and the electrodes (22).
But Houser does not teach [encapsulating] in an outer layer that is thermally and electrically conductive, the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure, and to structurally stiffen the deployed expandable structure.
Lafontaine teaches [encapsulating] in an outer layer that is thermally and electrically conductive (col. 6, lines 40-43), the outer layer being configured to prevent direct contact between the electrodes and tissue during at least one of therapy and diagnostic procedure (col. 6, lines 40-43), and to structurally stiffen the deployed expandable structure (col. 6, lines 40-43 is a coating that is applied over the electrodes, another layer would stiffen the deployed catheter).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included the encapsulation of Lafontaine in the catheter of Houser, as modified by Ouriel, to prevent direct contact with the internal tissues (col. 6, lines 40-43) as taught by Lafontaine.
Response to Arguments
Applicant’s arguments, see page 10, filed 6 November 2020, with respect to the objection to the specification have been fully considered and are persuasive.  The objection to the specification has been withdrawn.
Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s reliance on Figures 5A and 5B are outside the scope of claim 58 and the Examiner is directed to at least Figures 2B and 3B “which clearly disclose non-contact electrodes positioned on an interior facing surface of the splines 36 and therefore within a “boundary defined by the expandable structure” (Remarks pg. 11). Applicant’s argument is not persuasive because Figures 2B and 3B have no components identified as “an interior facing surface” of the splines 36 or “electrodes”. The first mention of “electrodes” is found in published application paragraph 48 describing Figures 5A and 5B, identifying electrodes 58, with the base layer 56 attached to the splines to show the electrodes 58 and electrode traces 59. The Examiner acknowledges that Figures 2B and 3B appear to show an interior facing surface of the splines (See annotated Figs. 2B, 3B below), but this is not described in the specification or identified in the drawings by reference number. Additionally, the Examiner notes that there are round protrusions on the alleged interior facing surface of the splines 36 (See annotated Figs. 2B, 3B below), but these are not identified by reference number and nothing in the originally filed specification suggests that these are electrodes or even describes their structure. The Examiner cautions applicant that because of the lack of description in the originally filed disclosure merely amending the claims, specification, and/or drawings to show these features could likely be considered new matter.


    PNG
    media_image3.png
    453
    709
    media_image3.png
    Greyscale
Annotated Figures 2B, 3B showing Examiner interpretation of the alleged interior facing surface and electrodes
Applicant argues that Houser fails to teach the combination of a plurality of splines, and flexible electronic circuitry “extending along a length of the plurality of splines” because the alleged flexible electronic circuitry of Houser forms the spline. So Houser does not teach distinct splines and flexible electronic circuitry, so the spline is the flexible electronic circuit and cannot conform to the shape of itself as claimed (Remarks pg. 12). Furthermore, applicant argues that the Examiner’s interpretation is contrary to the plain meaning of a spline, defined by dictionary.com as “a long, narrow, thin strip of wood, metal, etc.” from which applicant concludes that the plain meaning requires a structure comprised of a long, narrow thin strip of material (Remarks pgs. 12-13). Applicant’s argument is not persuasive because the claim recites “a plurality of splines configured to deploy from a linear configuration to an expanded configuration; and flexible electronic circuitry extending along a length of the plurality of splines”. But there is nothing in either of these limitations that requires a distinct, wholly separate, substrate upon which distinct, wholly separate, flexible electronic circuitry extends. Applicant attempts to rely on the plain 
Applicant argues that the Examiner’s interpretation of the claimed plurality of splines and flexible electronic circuitry is contrary to Applicant’s specification. Applicant argues that the specification “describes, for example in reference to FIG. 5B […], ‘the base layer 56 of the splines 36 attached to show electrodes 58 and electrode traces 59 for the basket catheter. In an exemplary embodiment, the splines 36 are formed from sheets. The sheets can be formed of a suitable flexible material such as plastic (e.g., polyimide). Plastic-coated stainless steel sheets may also be used to provide additional rigidity. In any event, the sheets are formed with a plurality of longitudinally extending slits spaced transversely of the sheet. Longitudinally spaced apart electrodes 58 and corresponding electrode traces 59 are provided on the splines 36.’” (Remarks pg. 13, citing specification para. 44 and Figure 5B). This is not persuasive because in attempting to assert that the specification defines, by example, the claimed plurality of splines being a distinct substrate from the flexible electronic circuitry applicant imports limitations from the specification into the claims. Specifically, applicant asserts that the specification essentially defines “plurality of 
Applicant argues that the Examiner’s interpretation is further non-sensical because applicant would not have claimed two separate elements (a plurality of splines and flexible electronic circuitry) if such elements were one in the same. Furthermore, it is unclear how a single structure, as in Houser, which is entirely formed by the flexible electronic structure sans a plurality of splines could meet the limitation of the flexible electronic circuity “extending along a length of the plurality of splines” or “configured to conform to the shape of the splines as the splines are deployed”. (Remarks pg. 14). This argument is unpersuasive because claim limitations can be directed to parts of the same structure, such as a table top and a top surface of the table top, and do not necessarily imply distinct, wholly separate structural elements. So with Houser’s plurality of splines 76, 76B which are a structural elements in and of themselves, but are a composite of conductive layer 98 and non-conductive layer 100. Conductive layer 98 can, and does, read on applicant’s claimed flexible electronic circuitry including the functional limitation that it be configured to conform to the shape of the splines as the splines are deployed, because Houser teaches that the splines change shape in response to movement of the control wire 78 (col. 7, lines 8-12; col. 8, lines 34-38), since the conductive layer 98 is part of the splines it also changes in shape thus conforming to the shape of the plurality of splines as the splines are deployed in 
Applicant argues with respect to claim 47 that Houser fails to teach “a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion” because the Examiner alleges that the distal portion corresponds to the mapping assembly 20 of Houser, which is formed of a number of splines and the alleged flexible electronic circuitry forms the spline. Therefore, applicant asserts, it would be impossible for the alleged flexible electronic circuitry of Houser to “extend along an exterior surface of the distal portion” as the flexible electronic circuitry would have to extend along an exterior surface of itself. Applicant further argues that this interpretation of applicant’s claim is contrary to applicant’s specification. (Remarks pg. 14). This argument is not persuasive because applicant’s claim recites “an elongate element, including a catheter shaft and a distal portion disposed at a distal end of the catheter shaft” and “a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion”. First, “a distal portion at a distal end of the catheter shaft” does not describe any specific structural element, such as a spline as described in the instant specification in Figure 5B and paragraph 44 as having a base layer 56. Rather the broadest reasonable interpretation is a portion at the distal end of the catheter shaft, which could mean the distal end itself, encompass a region of the catheter including the 
Finally, applicant does not say why the claim interpretation given by the Examiner in applying Houser to the claimed invention is contrary to applicant’s specification. The Examiner assumes that Applicant is referring to the Remarks on page 14 with respect to applicant’s disclosed embodiment in Figure 5B and paragraph 44. However, as stated above, these are described as 
Applicant’s argument that Houser Figs. 15-20, 23, and 24 show the flexible circuit which forms the rectilinear splines 76B include at a proximal end an eyelet 80, at a joint between the interleaved conductive layer 98 and non-conductive layer 100 which from the flexible circuit, and the eyelet 80 “the proximal ends of the various conductive and nonconductive layers 98 and 100 are preferably arranged in a stepwise fashion. This exposes each conductive layer 98 to facilitate connection to the signal wires 90 by soldering” (Remarks pg. 15, citing Houser col. 8, lines 64-68). Applicant concludes that the signal wires 90 extend over the eyelet 80 and extend proximally along a catheter shaft so that Houser does not teach “a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion” since only signal wires 90 extend along Houser’s equivalent “exterior surface of the distal portion” not the flexible circuits as claimed (Remarks pg. 15). This argument is not persuasive because it ignores the claim interpretation given in the rejection above that the conductive layer 98 forms the flexible electronic circuit of the distal portion 20. The claimed invention does not patentably distinguish the claimed distal portion from Houser’s distal portion 20 as applied in the rejection above, and the specification does not describe the exterior surface of the distal portion or consistently describe the same structure as the distal portion.
Applicant argues that it is not clear how an apparatus claim, such as claim 28, could unambiguously recite two unique structural components “a plurality of splines” and “flexible electronic circuitry” yet somehow one or more of these elements of the apparatus could be interpreted as non-structural (Remarks pg. 15). Applicant’s argument is not persuasive because claim 28 recites “a plurality of splines configured to deploy from a linear configuration to an 
Applicant also argues the Examiner appears to allege that non-conductive layers of a flexible circuit of Houser is the claimed spline, and the conductive portions of the flexible circuit of Houser the claimed flexible circuit. Applicant concludes that such a dissection of Houser’s alleged flexible circuit is improper and “departs from the plain meaning interpretation of a flexible circuit which would inherently include alternating layers of conductive and non-conductive material – a conductive layer in isolation is not a flexible circuit as claimed, but instead merely one or more (uninsulated) conductive leads”, therefore “such an improper interpretation of claim 28 evidences Houser’s failure to teach two elements of Applicant’s claim 28 – a flexible circuit (including interleaved conductive and non-conductive layers) and a separate plurality of splines (upon which the flexible circuit is coupled)” (Remarks pgs. 15-16). Applicant’s argument is not persuasive because it entirely misreads the rejection above, which did not assign non-conductive layer 100 to the plurality of splines, instead applying splines 76, 76B. Applicant’s conclusion that 
Applicant further argues that the Examiner’s interpretation of claim 47 is contrary to applicant’s specification, which applicant describes as reciting “[f]or example, as shown in FIG. 5B (reproduced above), splines 36 (including flexible circuitry extending thereon, i.e., traces 59 and electrodes 58) extend into a channel 51 of outer tube 32.2 – [Footnote 2: "[E]lectrode traces may be bonded so that the electrode traces 59 fit through the channels 51 of the outer tube 32." Para. 0046.]” As Houser only appears to teach signal wires 90 extending along a catheter shaft, and the alleged flexible electronic circuits terminating before reaching the catheter shaft, Houser fails to teach such claim aspects – ‘a plurality of flexible electronic circuits that extend along an exterior surface of the distal portion," rendering the rejection of claim 47 improper. (Remarks pg. 16). Applicant’s argument is not persuasive because applicant appears to be relying on features not claimed, i.e. splines 36 (including flexible circuitry extending thereon, i.e. traces 59 and electrodes 58. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, applicant appears to be misconstruing the language of claim 47, essentially combining the claimed distal portion and catheter shaft into one element. The claim states “a catheter shaft and a distal portion disposed at a distal end of the catheter shaft” and “a 
Applicant argues that Houser fails to the “the electrode is positioned within a boundary defined by the spherical expandable structure” as recited in claim 66. Applicant argues that Houser does not describe “electrodes 22 being positioned on the splines 75 which form the spherical expandable structure” and that “positioning the one or more electrodes 22 places the exterior surfaces of the electrodes 22 on the spherical expandable structure 70 entirely within the boundary”. Applicant argues that Houser discloses “ring electrodes 22 which circumferentially expand about the splines 76 and that a portion of each electrodes 22 is positioned within a boundary defined by the spherical expandable structure and another portion of each electrode is positioned outside the boundary defined by the spherical expandable structure.” Applicant asserts this is contrary to the Examiner’s rejection that “the exterior surfaces of the electrodes 22 on the spherical expandable structure 70 entirely within the boundary” because “electrodes 22 clearly extend radially outward of the spherical boundary defined by the splines 76. (Remarks pg. 16-17). Applicant argument is not persuasive because applicant is cherry-picking what defines the boundary, in this argument applicant has settled on the splines. However, applicant does not point to a definition of “boundary” in the originally filed disclosure, and certainly not one that defines .
Applicant’s arguments with respect to claims 31, 39, 40, 42-46, and 59-61 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim 31 is rejected under 35 U.S.C. § 103(a) over Houser. Claims 39, 40, 42-46, and 59-61 are rejected under 35 U.S.C. § 103(a) over Houser, in view of Ouriel, where Ouriel teaches an expandable structure 76 with fluid delivery ports 90 at proximal and distal ends thereof delivering fluid to the expandable structure.
Applicant’s arguments with respect to claim(s) claim 68 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendment to claim 68 necessitated the new grounds of rejection over Houser.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899.  The examiner can normally be reached on Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        
/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783      
02/23/2021